Citation Nr: 0020940	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1996 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for PTSD.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran served in Vietnam and was a cargo handler.  

3. The veteran is not shown to have been engaged in combat

4. The record does not contain credible supporting evidence 
that any of the claimed in-service stressors actually 
occurred.

5. The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(as in effect both prior to and after March 7, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the Board finds that the 
evidence is sufficient to conclude that his claim is well 
grounded.  See Gaines v. West, 11 Vet. App. 353, 357 (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997)).  No 
further development is required in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability.  On the 
separation examination in July 1969, a psychiatric evaluation 
was normal.

The veteran's discharge certificate shows that he served in 
Vietnam for almost one year.  Among the medals he received 
were the National Defense Service Medal, the Vietnam Service 
Medal and the Vietnam Campaign Medal.  His military 
occupational specialty was cargo handler.  His last duty 
assignment was Battery A, 2d Battalion, 84th Artillery.

The veteran was examined for the Social Security 
Administration in February 1993.  It was noted that he had no 
psychiatric history whatsoever, and that he had never seen a 
psychiatrist.  It was further noted that he had never 
received outpatient treatment or taken any medications.  The 
veteran related that he was a radio operator in Vietnam.  He 
stated that he saw a lot of action in Vietnam, and that he 
killed people.  He added that his buddies got killed and that 
he was in a lot of firefights.  He noted that he never had 
any gross post-traumatic symptoms.  He had no flashbacks, 
although he had some when he first left Vietnam.  The veteran 
indicated that some of his good friends did not come back 
from the war.  Following an examination, the pertinent 
diagnoses were rule out anxiety disorder with panic attacks 
and atypical depression.  

Department of Veterans Affairs (VA) outpatient treatment 
records dated in 1995 have been associated with the claims 
folder.  In May 1995, the veteran related that he was unable 
to be around people.  He was preoccupied with memories of 
Vietnam.  He reported that he was under frequent sniper fire.  
The diagnosis was PTSD, chronic.  

A private psychologist reported in June 1995 that he had 
examined the veteran the previous month.  The veteran related 
that he saw some combat in Vietnam.  He stated that he was a 
radio operator with an artillery unit in Vietnam.  He 
indicated that he used to have flashbacks.  The examiner 
stated that by the veteran's own statement and a clinical 
interview, it was his impression that there was nothing 
significant regarding PTSD or any significant flashbacks that 
would be related to his symptoms at that time.  The 
diagnostic impressions were anxiety disorder related to a 
medical condition or psychological factors affecting medical 
condition.  

The veteran submitted a claim for service connection for PTSD 
in July 1995.  He reported treatment for it beginning earlier 
that year.

In a statement dated October 1995, a readjustment counselor 
at the Vet Center indicated that the veteran had been treated 
at that facility since June.  The veteran was completing an 
assessment for combat-related PTSD.  The counselor concluded 
that the veteran was unable to obtain and maintain employment 
due to the intensity of PTSD symptoms.  

Statements dated in October and December 1995 were received 
from a private physician.  In the latter statement, the 
physician sought to explain why there was a discrepancy in 
the veteran's presentation to various medical providers, 
including private and VA.  He opined that it seemed 
reasonably clear that the veteran had 


PTSD symptoms that were presenting as somatic symptoms, but 
which were not recognized and denied by the veteran and, 
therefore, not recognized and given appropriate attribution 
by the medical providers.  He believed that the correct 
diagnosis for the veteran's condition was PTSD.

The veteran was afforded a psychiatric examination by the VA 
in December 1995.  He stated that service was a difficult 
adjustment for him, and he found training demeaning and 
dehumanizing.  He experienced a great deal of ethnic 
harassment.  He noted that he was deployed to Vietnam 
immediately after training.  He was eventually transferred to 
the DMZ area, where he was "loaned out" to a number of 
different units in the field in the areas of Quang Tri, Khe 
Sanh and Con Tien.  He indicated that he would be on patrols 
for up to two weeks at a time.  If not in the field, he would 
run a switchboard or work on line repair.  He claimed that 
the sergeant hated him.  

The veteran identified two experiences that formed the basis 
of intrusive reexperiencing.  He described one incident when 
he was in a jeep with two NCO's and the driver stopped at the 
sight of some Vietnamese people working in a rice paddy.  The 
veteran was ordered by the sergeant to open fire on the 
civilians, and he reluctantly did, hitting at least one.  He 
added that he froze as a girl started to run, unable to pull 
the trigger.  The sergeant screamed "fire, fire" in his 
ear, and he eventually did, hitting the girl in the back.  He 
reported that he saw her spine crack with the impact.  He 
immediately felt huge guilt and remorse over his actions and 
was infuriated with the sergeant's comment that he had done a 
good job.  He maintained that he dreamed about this 
experience and that he often had the feeling that these 
civilians are coming back in revenge to get him.  

Another experience occurred one morning when the veteran was 
going to the mess hall for coffee.  The base came under 
rocket and artillery fire.  The veteran stated that he ran to 
a bunker, joining two other soldiers.  They were joined 
shortly by another soldier who smelled of blood and earth, 
"like death."  The veteran turned to look at the newcomer 
and saw that his "whole side had been blown away."  He was 
frozen in a state of shock, and was unable to do anything as 
the man fell screaming and hollering to the ground.  

The veteran also reported frequent experience of being under 
fire, seeing guys shot and blown up, losses to friendly fire, 
deaths of innocent civilians and mutilations.  During the 
interview, the veteran was extremely reluctant to discuss 
much of his experience.  He stated that when he returned he 
felt estranged from his friends and family.  He indicated 
that his PTSD symptoms were prominent after he returned and 
then ameliorated somewhat over the years.  Following a mental 
status evaluation, the Axis I diagnosis were PTSD and alcohol 
dependence.

In a decision dated January 1996, the Social Security 
Administration found in favor of the veteran.  Among the 
disabilities considered in the determination that the veteran 
was disabled for Social Security Administration purposes was 
PTSD.

The veteran was again seen in the Hilo Vet Center in March 
1996.  A psychologist noted that the veteran had completed an 
evaluation for PTSD.  While he had endorsed various PTSD 
symptoms, he was unable to provide details and specific 
examples of either his symptoms or his trauma.  An assessment 
was deferred.

In a statement received in December 1996, the veteran related 
that the military experiences he believed were most 
terrifying, life-threatening or stressful to him included 
armed combat or enemy action, bombed or shelled or tripped 
booby-traps, and other action that threatened his life.  He 
maintained that since those events, he re-experienced them in 
nightmares and flashbacks over and over again in his mind.  
He furnished the names of people he knew in Vietnam.

Medical records show that when he was seen in January 1997, 
the veteran stated that he had to come up with the units to 
which he was assigned in Vietnam, but that he could not 
remember anything other than the location.  He claimed that 
he had been "on loan" to many Marine Corps units.  

The record reflects the fact that the veteran made numerous 
efforts to obtain service records that could support his 
claim.  In May 1997, the National Personnel Records Center 
noted that the record retired to it was incomplete and did 
not contain the requested information.  It could not, 
therefore, comply with the veteran's request at that time.  
In September 1997, the National Personnel Records Center 
stated that the record needed to answer his inquiry was 
charged out of the file and could not be located.  Extensive 
searches had been made to locate the record, but they had all 
been unsuccessful.  

In November 1997, the RO wrote to the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
and noted that the veteran had filed a claim for service 
connection for PTSD.  It provided his last duty assignment.  
In addition, the RO included copies of the responses from the 
National Personnel Records Center, the report of the December 
1995 VA examination, the veteran's statement of December 
1996, his discharge certificate and his substantive appeal.  

In May 1998, a response was received from USASCRUR.  It 
included Operational Reports-Lessons Learned (OR-LLs) 
submitted by the 5th Infantry division, the veteran's stated 
higher headquarters in Vietnam.  The OR-LLs document the 
reporting units' locations, missions, operations and 
significant activities, to include combat actions, for the 
period from August 1, 1968 through April 30, 1969.  Also 
enclosed were OR-LL extracts submitted by the 1st Logistical 
Command, the 26th General Support Group and the United States 
Army Support command, Da Nang, that document attacks in the 
areas of Dong Ha and Quang Tri, the stated unit locations 
during the veteran's Vietnam tour.  It was indicated that the 
killing of civilians was extremely difficult to verify, and 
that to research such incidents, an official report would 
have had to have been written and filed.  The information 
furnished reflects various incidents in which came under 
artillery fire, received mortar rounds, etc.



Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) (1993) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (as in effect prior to 
March 7, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical 


evaluation, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardship's 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These were a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen, 
10 Vet. App. at 139.

In adjudicating a well grounded claim for service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); see also Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Hayes, supra.

A review of the record confirms that the veteran's military 
occupational specialty was cargo handler.  As such, there is 
no basis on which it may be concluded that he engaged in 
combat with the enemy.  

Since the service records fail to establish that the veteran 
engaged in combat with the enemy, the veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, corroborating evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor 
during service is required.  See West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, the Court has held that the requirement in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" 
means that the "[veteran's] testimony, by itself, cannot 
establish the occurrence of a noncombat stressor."  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board acknowledges that medical records reflect that the 
veteran has been diagnosed with PTSD.  As noted above, 
however, a crucial element in establishing service connection 
for PTSD is the presence of an in-service stressor.  The only 
occasion on which the veteran provided any specific stressor 
was on the VA psychiatric examination in December 1995.  One 
incident involved the alleged shooting of a Vietnamese 
civilian.  As noted in the report from USASCRUR, such 
incidents are virtually impossible to verify.  With respect 
to the other event cited by the veteran, the Board notes that 
the veteran did not provide the name of the other soldiers 
involved, including the one whose side was allegedly blown 
away.  As such, there is no way to confirm that this incident 
occurred.  

Despite being given other opportunities to provide 
information concerning his stressors, the Board notes that 
the veteran has not furnished any additional specifics 
regarding any incidents that occurred while he was in 
service.  In addition, the Board observes that the veteran 
has made contradictory statements.  In this regard, during an 
examination for the Social Security Administration in 
February 1993, he stated that he had no psychiatric history 
at all.  When he was seen at the Hilo Vet Center in 1996, he 
could not provide any details or examples of his symptoms or 
trauma.  In contrast, however, he related to a private 
psychologist in June 1995 that he had some flashbacks after 
he returned from Vietnam.  

In view of the fact that the veteran has not provided details 
which have been verified, as well as the inconsistencies in 
his accounts, which establish his lack of credibility, the 
descriptions of his in-service stressors are of extremely 
limited probative value.  Inasmuch as no supporting evidence 
has been added to the record regarding the alleged in-service 
stressors, the Board finds that an essential element required 
by 38 C.F.R. § 3.304(f) for the grant of service connection 
for PTSD is missing.  In the absence of evidence of combat 
service, and the absence of any confirming evidence of a 
stressor, service connection for PTSD is denied.  The 
conclusions of record to the effect that the veteran has PTSD 
are predicated on the veteran's description of the in-service 
traumas, for which no credible supporting evidence has been 
provided.  See Moreau, 9 Vet. App. at 396 (holding that 
credible supporting evidence of the existence of a stressor 
cannot consist solely of after-the-fact medical nexus 
evidence).  As such, the Board is not required to accept the 
veteran's uncorroborated account of his claimed stressor(s) 
as a basis for substantiating his claim, notwithstanding 
mental health professions who accept as truthful the 
veteran's reported service history for purposes of treatment 
and diagnosis.  See Cohen, 10 Vet. App. at 142 (an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor).  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

As demonstrated by the evidence discussed above, the 
veteran's account of incidents occurring during service are 
not corroborated by the information of record and no credible 
evidence has otherwise been presented to support the 
occurrence of the in-service stressors.  While in this case, 
medical evidence establishing a clear diagnosis of PTSD is 
present, credible supporting evidence demonstrating the 
existence of the claimed in-service stressor is not.  As 
such, the veteran's claim for service connection for PTSD 
therefore fails on the basis that all three elements required 
for such a showing under 38 C.F.R. § 3.304(f) have not been 
met, and the preponderance of the evidence is against the 
claim for service connection for PTSD.




ORDER

Service connection for PTSD is denied.




		
	T. H. Smith
	Member, Board of Veterans' Appeals



 

